Citation Nr: 1040497	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-18 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to April 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision issued by the Regional Office 
(RO) in Seattle, Washington.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at an August 2010 hearing that was held at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has hypertension that was incurred 
during his military service.  He contends that he had 
hypertension since he was in the service or, alternatively, that 
his hypertension was caused or aggravated by his service 
connected diabetes mellitus type II (diabetes).  

VA defines hypertension as diastolic blood pressure that is 
predominantly 90 mm or greater and isolated systolic hypertension 
as systolic blood pressure that is 160mm or greater with a 
diastolic blood pressure that is less than 90 mm.  38 C.F.R. § 
4.104, diagnostic code 7101, note 1.  A review of the Veteran's 
service treatment records indicates that, at times, the Veteran 
did have diastolic blood pressure of 90mm or greater although 
this was not consistent.  Additionally, the Veteran's post-
service treatment records show that he is currently diagnosed 
with hypertension and is prescribed medication to control his 
blood pressure.  Under these circumstances, a VA examination is 
appropriate to determine whether the Veteran currently has 
hypertension and, if so, whether the high blood pressure readings 
in service represented the onset of that disorder.

Additionally, the Veteran contended that his hypertension is 
secondary to his diabetes.  While a VA contracted examiner who 
performed an examination in connection with the Veteran's claim 
for service connection for diabetes opined that the Veteran's 
hypertension was not caused by his diabetes she did not provide a 
rationale for her conclusion.  Therefore, this question should 
also be addressed by a VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who have treated 
him for hypertension.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to procure 
records should be documented in the file.  If 
the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
is to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
examination by a qualified physician to 
determine whether he currently has 
hypertension, and, if so, whether it is at 
least as likely as not (at least 50 percent 
likely) that the high blood pressure readings 
in service represented the onset of, or lead 
to, the Veteran's current hypertension.  The 
examiner should also provide an opinion 
concerning the relationship between the 
Veteran's diabetes and his hypertension.  He 
or she should explain whether it is at least 
as likely as not (at least 50 percent likely) 
that the Veteran's current hypertension is 
caused or aggravated by his diabetes.  The 
examiner should fully explain the rationale 
for his or her conclusions in the report of 
examination.  If the examiner is unable to 
answer the questions posed herein, he or she 
should explain why this is the case in his or 
her report.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


